Name: 2010/440/CFSP: Council Decision 2010/440/CFSP of 11Ã August 2010 extending the mandate of the European Union Special Representative for the African Great Lakes Region
 Type: Decision
 Subject Matter: Africa;  civil law;  international affairs;  European construction
 Date Published: 2010-08-12

 12.8.2010 EN Official Journal of the European Union L 211/20 COUNCIL DECISION 2010/440/CFSP of 11 August 2010 extending the mandate of the European Union Special Representative for the African Great Lakes Region THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and, in particular, Articles 28, 31(2) and 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 15 February 2007, the Council adopted Joint Action 2007/112/CFSP (1) appointing Mr Roeland VAN DE GEER European Union Special Representative (hereinafter the EUSR) for the African Great Lakes Region. (2) On 22 February 2010, the Council adopted Decision 2010/113/CFSP (2) extending the mandate of the EUSR until 31 August 2010. (3) The mandate of the EUSR should be extended until 31 August 2011. However, the mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the High Representative of the Union for Foreign Affairs and Security Policy (hereinafter the HR) following the entry into force of the Decision establishing the European External Action Service. (4) The EUSR will implement his mandate in the context of a situation which may deteriorate and could harm the objectives of the Common Foreign and Security Policy as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 European Union Special Representative The mandate of Mr Roeland VAN DE GEER as the EUSR for the African Great Lakes Region is hereby extended until 31 August 2011. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal of the HR following the entry into force of the Decision establishing the European External Action Service. Article 2 Policy objectives The mandate of the EUSR shall be based on the policy objectives of the European Union (hereinafter the EU or the Union) regarding the further stabilisation and consolidation of the post-conflict situation in the African Great Lakes Region, paying particular attention to the regional dimension of the developments in the countries concerned. These objectives, which promote, in particular, compliance with the basic norms of democracy and good governance, including respect for human rights and the rule of law, include: (a) contributing actively and effectively to a consistent, sustainable and responsible policy of the Union in the African Great Lakes Region, and promoting a coherent overall Union approach in the region. The EUSR shall support the work of the HR in the region; (b) ensuring the continued commitment of the Union to the stabilisation and reconstruction processes in the region, through an active presence on the ground and in relevant international forums, staying in touch with key players and contributing to crisis management; (c) contributing to the post-transition phase in the Democratic Republic of the Congo (DRC), in particular as regards the political process of consolidating the new institutions and defining a broader international framework for political consultation and coordination with the new government; (d) contributing, in close cooperation with the United Nations/MONUC, to the international support efforts to pursue a comprehensive Security Sector Reform in the DRC, in particular in view of the coordinating role the Union is ready to assume in this context; (e) contributing to appropriate follow-up measures to the International Conference of the Great Lakes Region, in particular by establishing close contacts with the Great Lakes Secretariat and its Executive Secretary as well as with the Troika of the follow-up mechanism and by promoting good neighbourly relations in the region; (f) addressing the still considerable problem of armed groups operating across the borders, which risks destabilising the countries in the region and aggravating their internal problems; (g) contributing to the post-conflict stabilisation in Burundi, Rwanda and Uganda, in particular through accompanying peace negotiations with armed groups such as the FNL and LRA. Article 3 Mandate In order to achieve the policy objectives, the mandate of the EUSR shall be to: (a) establish and maintain close contact with the countries of the Great Lakes Region, the United Nations, the African Union, key African countries and main partners of the DRC and the Union, as well as regional and sub-regional African organisations, other relevant third countries and other key regional leaders; (b) advise and report on the possibilities for the Union to support the stabilisation and consolidation process and on how best to pursue Union initiatives; (c) provide advice and assistance for security sector reform (SSR) in the DRC; (d) contribute to the follow-up to the International Conference of the Great Lakes Region, in particular by supporting policies, defined in the region, which pursue the objectives of non-violence and mutual defence in the resolution of conflicts as well as, regarding regional cooperation, by promoting human rights and democratisation, good governance, judicial cooperation, and the fight against impunity and the illegal exploitation of natural resources; (e) contribute to a better understanding of the role of the Union among opinion leaders in the region; (f) contribute, where requested, to the negotiation and implementation of peace and cease-fire agreements between the parties and engage with them diplomatically in the event of non-compliance with the terms of these agreements; in the context of the ongoing LRA negotiations, such activities should be pursued in close coordination with the EUSR for Sudan; (g) contribute to the implementation of the EU human rights policy and EU Guidelines on Human Rights, in particular the EU Guidelines on Children and Armed Conflict, and the EU policy regarding UN Security Council Resolution 1325 (2000) on Women, Peace and Security, including by monitoring and reporting on developments in this regard. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate acting under the authority of the HR. 2. The Political and Security Committee (hereinafter the PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR in the period from 1 September 2010 to 31 August 2011 shall be EUR 1 520 000. 2. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of his mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting his team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of his team. 2. Member States and institutions of the Union may propose the secondment of staff to work with the EUSR. The salary of personnel who are seconded by a Member State or an institution of the Union to the EUSR shall be covered by the Member State or the institution of the Union concerned respectively. Experts seconded by Member States to the General Secretariat of the Council may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State or Union institution and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Privileges and immunities of the EUSR and his staff The privileges, immunities and further guarantees necessary for the completion and smooth functioning of the mission of the EUSR and the members of his staff shall be agreed with the host party/parties, as appropriate. Member States and the Commission shall grant all necessary support to such effect. Article 8 Security of EU classified information The EUSR and the members of his team shall respect the security principles and minimum standards established by Council Decision 2001/264/EC of 19 March 2001 adopting the Councils security regulations (3), in particular when managing EU classified information. Article 9 Access to information and logistical support 1. Member States, the Commission and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations and/or Member States, as appropriate, shall provide logistical support in the region. Article 10 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with his mandate and the security situation in his geographical area of responsibility, for the security of all personnel under his direct authority, notably by: (a) establishing a mission-specific security plan based on guidance from the General Secretariat of the Council, including mission-specific physical, organisational and procedural security measures, governing management of the secure movement of personnel to, and within, the mission area, as well as management of security incidents and a mission contingency and evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance as required by the conditions in the mission area; (c) ensuring that all members of his team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the General Secretariat of the Council; (d) ensuring that all agreed recommendations made following regular security assessments are implemented and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 11 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report as necessary to Council working parties. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. Article 12 Coordination 1. The EUSR shall promote coherence between Common Foreign and Security Policy/Common Security and Defence Policy actors and shall promote overall Union political coordination. The EUSR shall help to ensure that all Union instruments in the field are engaged coherently to attain the Unions policy objectives. The activities of the EUSR shall be coordinated with those of the Commission, as well as those of other EUSRs active in the region as appropriate. The EUSR shall provide Member States missions and the Union delegations with regular briefings. 2. In the field, close liaison shall be maintained with the Heads of the Union delegations and Member States Heads of Mission. They shall make best efforts to assist the EUSR in the implementation of the mandate. The EUSR shall also liaise with other international and regional actors in the field. 3. The EUSR shall ensure consistency between the activities of the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) and the European Union police mission undertaken in the framework of reform of the security sector (SSR) and its interface with the system of justice in the Democratic Republic of the Congo (EUPOL RD Congo) and provide the Heads of these missions with local political guidance. The EUSR shall contribute to coordination with the other international players involved in SSR in the DRC. The EUSR and the Civilian Operation Commander shall consult each other as required. Article 13 Review The implementation of this Decision and its consistency with other contributions from the Union to the region shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a progress report at the end of February 2011 and a comprehensive mandate implementation report at the end of the mandate. Article 14 Entry into force This Decision shall enter into force on the date of its adoption. Done at Brussels, 11 August 2010. For the Council The President S. VANACKERE (1) OJ L 46, 16.2.2007, p. 79. (2) OJ L 46, 23.2.2010, p. 30. (3) OJ L 101, 11.4.2001, p. 1.